 



Exhibit 10(t)

THIRD AMENDMENT TO
JOINT VENTURE AGREEMENT

     THIS THIRD AMENDMENT TO JOINT VENTURE AGREEMENT is dated the 28th day of
February, 2003 (the “Third Amendment”) and is between Polaris Industries Inc., a
Minnesota corporation (“Polaris”), and Transamerica Commercial Finance
Corporation, a Delaware corporation (“TCFC”) (collectively, Polaris and TCFC,
the “Parties” and individually, a “Party”) and amends, in part, the Joint
Venture Agreement (the “JV Agreement”) dated the 7th day of February, 1996
between Polaris and TCFC and as previously amended. All capitalized terms herein
shall have the same meaning as in the JV Agreement unless otherwise defined
herein.

RECITALS

     WHEREAS, Polaris and TCFC caused their respective subsidiaries, Polaris
Acceptance Inc., a Minnesota corporation (“PAI”) and Transamerica Joint
Ventures, Inc. (“TJV”), a Delaware corporation (collectively, PAI and TJV the
“Partners”), to enter into a Partnership Agreement dated February 7, 1996, as it
may be amended from time to time (the “Partnership Agreement”) to form an
Illinois general partnership (the “Partnership” or “PA” or “Polaris Acceptance
“) for the ownership and operation of a commercial finance business and related
finance businesses within the United States and other countries supporting the
business of Polaris and its affiliates from time to time and such other
businesses as the Parties subsequently may agree, as further described therein.

     WHEREAS, PA desires to extend the initial term of the Partnership Agreement
and of the JV Agreement; and

     WHEREAS, it is a condition of the extension of the initial term of the JV
Agreement that Polaris and TCFC amend the terms of the JV Agreement as set forth
in this Third Amendment; and

     WHEREAS, the Parties or their affiliates are also executing amendments to
other of the Amended Definitive Agreements,

     NOW, THEREFORE, in consideration of the premises, recitals and mutual
covenants, undertakings and obligations hereinafter set forth or referred to
herein, the Parties mutually covenant and agree as set forth below.

AGREEMENT



  1.   Definitions.

   (a) The definitions of the following terms, when used in the JV Agreement,
shall, from and after the effective date of this Second Amendment, be hereby
amended as follows:

 



--------------------------------------------------------------------------------



 



     (i) The term “Agreement” shall mean the Joint Venture Agreement as amended
by this Third Amendment as well as by all previous amendments to the extent not
modified by this Third Amendment; and

     (b) The following new terms shall be added to the JV Agreement as of the
effective date of this Third Amendment:

     (i) The term “Third Amendment” shall mean the Third Amendment to the JV
Agreement executed by Polaris and TCFC dated the 28th day of February, 2003;

     (ii) The term “Amended Definitive Agreements”, shall have the same meaning
as in the First Amendment, and shall also include the Second Amendment and this
Third Amendment and the various amendments to the Definitive Agreements being
executed concurrently with this Third Amendment and as any of those Definitive
Agreements may be amended from time to time.

     2. Amended Term. Section 1.4 is hereby deleted in its entirety and is
hereby replaced with the following:

1.4 Term. Polaris and TCFC hereby agree that the initial term of the Partnership
which began on March 1, 1996, shall hereby be extended for a new four (4) year
period commencing on March 1, 2003, and unless sooner dissolved or terminated
under the provisions of the Partnership Agreement, shall continue until
February 28,, 2007, and thereafter shall be extended automatically for
additional one-year terms unless at least one year prior to the expiration of
the initial or additional term (as applicable) either Partner gives notice to
the other Partner of its intention not to extend the term, in which event the
Partnership shall dissolve in accordance with the terms of the Partnership
Agreement upon expiration of the then current term.

     3. Representations and Warranties. Each Party represents and warrants to
the other Party with respect to itself and its respective Partner subsidiary
that all representations and warranties in the JV Agreement made as of the
Closing (as defined in the JV Agreement) are made again as of the effective date
of this Third Amendment.

     4. Entire Agreement. The JV Agreement as amended by this Third Amendment,
together with the other Definitive Agreements and the Amended Definitive
Agreements, as of the date hereof contain all of the understandings and
agreements of whatsoever kind and nature existing between the Parties hereto and
their respective affiliates with respect to the JV Agreement, the other
Definitive Agreements and the Amended Definitive Agreements, regarding the
subject matter hereof and the subject matter of the other Definitive Agreements
and Amended Definitive Agreements and the rights, interests, understandings,
agreements and obligations of the Parties and their respective affiliates
pertaining to the subject matter hereof and thereof and the Partnership, and
supersedes any previous agreements between the Parties and their respective
affiliates.

2



--------------------------------------------------------------------------------



 



     5. Governing Law. This Third Amendment shall be governed by, and construed
and enforced under, the laws of the State of Illinois without regard to conflict
of law principles.

     Except as otherwise set forth herein, all terms and conditions of the JV
Agreement are hereby ratified and shall remain in full force and effect.

     IN WITNESS WHEREOF, the parties have executed this Third Amendment as of
the date first above written, it being understood and agreed that it shall be
effective as of the execution hereof by all Parties hereto.

         
POLARIS INDUSTRIES INC., a Minnesota
      TRANSAMERICA COMMERCIAL FINANCE
corporation
      CORPORATION
 
       
 
       
By: /s/ Michael Malone
      By: /s/ Steven J. Toeniskoetter
 
       
Name: Michael Malone
      Name: Steven J. Toeniskoetter
 
       
Title: VP-CFO
      Title: President

3